



EXHIBIT 10.48


FIRST AMENDMENT TO
CHICO’S FAS, INC.
2005 DEFERRED COMPENSATION PLAN




Pursuant to the authority granted under Section 10.2 of the Chico’s FAS, Inc.
2005 Deferred Compensation Plan (as amended and restated on November 18, 2008)
(the “Plan”), the Plan is hereby amended as set forth below.
1.    ARTICLE XII of the Plan is amended in its entirety, effective April 1,
2018, to read as follows:


ARTICLE XII
Claims


12.1         Filing a Claim. Any controversy or claim arising out of or relating
to the Plan shall
be filed in writing with the Committee which shall make all determinations
concerning such claim. Any claim filed with the Committee and any decision by
the Committee
denying such claim shall be in writing and shall be delivered to the Participant
or Beneficiary
filing the claim (the “Claimant”).


(a)
In General. Notice of a denial of benefits (other than Disability benefits as
provided in Section 12.1(b) of the Plan) will be provided within 90 days of the
Committee’s receipt of the Claimant’s claim for benefits. If the Committee
determines that it needs additional time to review the claim, the Committee will
provide the Claimant with a notice of the extension before the end of the
initial 90-day period. The extension will not be more than 90 days from the end
of the initial 90-day period and the notice of extension will explain the
special circumstances that require the extension and the date by which the
Committee expects to make a decision.



(b)
Disability Benefits. Notice of denial of Disability benefits (including any
determination related to a disability of a Participant under the Plan) (a
“Disability Benefit Claim”) will be provided within forty-five (45) days of the
Committee’s receipt of the Claimant’s Disability Benefit Claim. If the Committee
determines that it needs additional time to review the Disability Benefit Claim,
the Committee will provide the Claimant with a notice of the extension before
the end of the initial 45-day period. If the Committee determines that a
decision cannot be made within the first extension period due to matters beyond
the control of the Committee, the time period for making a determination may be
further extended for an additional 30 days. If such an additional extension is
necessary, the Committee shall notify the Claimant prior to the expiration of
the initial 30-day extension. Any notice of extension shall indicate the
circumstances necessitating the extension of time, the date by which the
Committee expects to furnish a notice of decision, the specific standards on
which such entitlement to a benefit is based, the unresolved issues that prevent
a decision on the claim and any additional information needed to resolve those
issues. A Claimant will be provided a minimum of 45 days to submit any necessary
additional information to the Committee. In the event that a 30-day extension is
necessary due to a Claimant’s failure to submit information necessary to decide
a claim, the period for furnishing a notice of decision shall be tolled from the
date on which the notice of the extension is sent to the Claimant until the
earlier of the date the Claimant responds to the request for additional
information or the response deadline.






--------------------------------------------------------------------------------





(c)
Contents of Notice. If a claim for benefits is completely or partially denied,
notice of such denial shall be in writing and shall set forth the reasons for
denial in plain language. The notice shall: (i) cite the pertinent provisions of
the Plan document, and (ii) explain, where appropriate, how the Claimant can
perfect the claim, including a description of any additional material or
information necessary to complete the claim and why such material or information
is necessary. The claim denial also shall include an explanation of the claims
review procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse decision on review.



(d)
Contents of Notice - Disability Benefit Claim. In the case of a complete or
partial denial of a Disability Benefit Claim, the notice shall provide, in
addition to the information required by Section 12.1(c) of the Plan, (i) a
discussion of the decision, including an explanation of the basis for
disagreeing with or not following the views presented by the Claimant to the
Committee of health care professionals treating the Claimant and vocational
professionals who evaluated the Claimant, the views of medical or vocational
experts whose advice was obtained on behalf of the Committee in connection with
a Claimant’s adverse benefit determination, without regard to whether the advice
was relied upon in making the benefit determination, or a disability
determination regarding the Claimant presented by the Claimant to the Committee
made by the Social Security Administration, (ii) if the adverse benefit
determination is based on a medical necessity or experimental treatment or
similar exclusion or limit, either an explanation of the scientific or clinical
judgment for the determination, applying the terms of the Plan to the Claimant’s
medical circumstances, or a statement that such explanation will be provided
free of charge upon request, (iii) the specific internal rules, guidelines,
protocols, standards or other similar criteria of the Plan relied upon in making
the adverse determination or, alternatively, a statement that such rules,
guidelines, protocols, standards or other similar criteria of the Plan do not
exist, (iv) a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the Claimant’s claim for benefits, and (v) the
adverse benefit determination shall be provided in a culturally and
linguistically appropriate manner as described in 29 C.F.R. § 2560.503-1(o)(1)
and Section 12.2(e) of the Plan.



12.2    Appeal of Denied Claims. A Claimant whose claim has been completely or
partially denied
shall be entitled to appeal the claim denial by filing a written appeal with a
committee designated to
hear such appeals (the “Appeals Committee”). A Claimant who timely requests a
review of the denied
claim (or his or her authorized representative) may review, upon request and
free of charge, copies
of all documents, records and other information relevant to the denial and may
submit written
comments, documents, records and other information relevant to the claim to the
Appeals Committee.
All written comments, documents, records, and other information shall be
considered “relevant” if
the information: (i) was relied upon in making a benefits determination, (ii)
was submitted, considered
or generated in the course of making a benefits decision regardless of whether
it was relied upon to
make the decision, or (iii) demonstrates compliance with administrative
processes and safeguards
established for making benefit decisions. The Appeals Committee may, in its sole
discretion and if
it deems appropriate or necessary, decide to hold a hearing with respect to the
claim appeal.


a.
In General. Appeal of a denied benefits claim (other than a Disability Benefits
Claim) must be filed in writing with the Appeals Committee no later than 60 days
after receipt of the written notification of such claim denial. The Appeals
Committee shall make its decision regarding the merits of the denied claim
within 60 days following receipt of the appeal (or within 120 days after such
receipt, in a case where there are special circumstances requiring extension of
time






--------------------------------------------------------------------------------





for reviewing the appealed claim). If an extension of time for reviewing the
appeal is required because of special circumstances, written notice of the
extension shall be furnished to the Claimant prior to the commencement of the
extension. The notice will indicate the special circumstances requiring the
extension of time and the date by which the Appeals Committee expects to render
the determination on review. The review will take into account comments,
documents, records and other information submitted by the Claimant relating to
the claim without regard to whether such information was submitted or considered
in the initial benefit determination. The Appeals Committee’s decision shall be
made in good faith shall be final.


b.
Disability Benefit Claim. Appeal of a denied Disability Benefit Claim must be
filed in writing with the Appeals Committee no later than 180 days after receipt
of the written notification of such claim denial. The review shall be conducted
by the Appeals Committee (exclusive of the person who made the initial adverse
decision or such person’s subordinate). In reviewing the appeal, the Appeals
Committee shall: (i) not afford deference to the initial denial of the claim,
(ii) consult a medical professional who has appropriate training and experience
in the field of medicine relating to the Claimant’s disability and who was
neither consulted as part of the initial denial nor is the subordinate of such
individual, and (iii) identify the medical or vocational experts whose advice
was obtained with respect to the initial benefit denial, without regard to
whether the advice was relied upon in making the decision. The Appeals Committee
shall make its decision regarding the merits of the denied claim within 45 days
following receipt of the appeal (or within 90 days after such receipt, in a case
where there are special circumstances requiring extension of time for reviewing
the appealed claim). If an extension of time for reviewing the appeal is
required because of special circumstances, written notice of the extension shall
be furnished to the Claimant prior to the commencement of the extension. The
notice will indicate the special circumstances requiring the extension of time
and the date by which the Appeals Committee expects to render the determination
on review. Following its review of any additional information submitted by the
Claimant, the Appeals Committee shall render a decision on its review of the
denied claim. Before issuing an adverse determination on appeal, the Appeals
Committee shall provide the Claimant, free of charge, with any new or additional
evidence considered, relied upon, or generated by the Plan or other person
making the benefit determination (or at the direction of the Plan, insurer, or
such other person) in connection with the claim; such evidence must be provided
as soon as possible and sufficiently in advance of the date on which the notice
of adverse benefit determination on Appeal is required to be provided in this
Section 12.2(b) to give the Claimant a reasonable opportunity to respond prior
to that date, and, before issuing an adverse determination on appeal based on a
new or additional rationale, the Appeals Committee shall provide the Claimant,
free of charge, with the rationale; the rationale must be provided as soon as
possible and sufficiently in advance of the date on which the notice of adverse
determination on appeal is required to be provided to give the Claimant a
reasonable opportunity to respond prior to that date.



c.
Contents of Notice. If a benefits claim is completely or partially denied on
review, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language.

The decision on review shall set forth: (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (iv) a statement describing any voluntary appeal
procedures offered by the plan and a statement of the Claimant’s right to bring
an action under Section 502(a) of ERISA.





--------------------------------------------------------------------------------





d.
Contents of Notice - Disability Benefit Claim. For the denial of a Disability
Benefit Claim on Appeal, the notice shall provide, in addition to the
information required by Section 12.2(c) of the Plan, (i) a discussion of the
decision, including an explanation of the basis for disagreeing with or not
following the views presented by the Claimant to the Appeals Committee of health
care professionals treating the Claimant and vocational professionals who
evaluated the Claimant, the views of medical or vocational professionals whose
advice was obtained on behalf of the Appeals Committee in connection with a
Claimant’s adverse benefit determination, without regard to whether the advice
was relied upon in making the determination, or a disability determination
regarding the Claimant presented by the Claimant to the Appeals Committee made
by the Social Security Administration, (ii) if the adverse benefit determination
is based on a medical necessity or experimental treatment or similar exclusion
or limit, either an explanation of the scientific or clinical judgment for the
determination, applying the terms of the Plan to the Claimant’s medical
circumstances, or a statement that such explanation will be provided free of
charge upon request in writing, (iii) the specific internal rules, guidelines,
protocols, standards or other similar criteria of the Plan relied upon in making
the adverse determination, or a statement that such rules, guidelines,
protocols, standards or other similar criteria do not exist, (iv) the adverse
benefit determination on review shall be provided in a culturally and
linguistically appropriate manner as described in 29 C.F.R. § 2560.503-1(o)(1)
and Section 12.2(e) of the Plan, and (v) a statement of the Claimant’s right to
pursuant any voluntary appeal procedures available under the Plan and bring a
civil action in state or federal court under Section 502(a) of ERISA following
the adverse determination on Appeal, and any applicable contractual limitations
period that applies to the Claimant’s right to bring such an action, including
the calendar date on which the contractual limitations period expires for the
claim.



e.
Culturally and Linguistically Appropriate Manner. For purposes of the Plan’s
claims procedure with regard to a Disability Benefit Claim: (i) the Plan is
considered to provide a notice in a “culturally and linguistically appropriate
manner” in accordance with 29 C.F.R. § 2560.503-1(o)(1) if: (A) the Plan
provides oral language services (such as a telephone customer assistance
hotline) that include answering questions in any applicable non-English language
and providing assistance with filing claims and appeals in any applicable
non-English language; (B) the Plan provides, upon request, a notice in any
applicable non-English language; and (C) the Plan includes in the English
versions of all notices, a statement prominently displayed in any applicable
non-English language clearly indicating how to access the language services
provided by the Plan; (ii) with respect to an address in any United States
county to which a notice is sent, a non-English language is an applicable
non-English language if ten percent or more of the population residing in the
county is literate only in the same non-English language, as determined in
guidance published by the Secretary as provided under 29 C.F.R. §
2560.503-1(o)(1).



f.
Procedures for Claimant Representative. The Committee may establish reasonable
procedures for determining whether a person has been authorized to act on behalf
of a Claimant.



g.
Independence and Impartiality of Adjudication. In the case of a Disability
Benefit Claim, the Plan shall ensure that all claims and appeals are adjudicated
in a manner designed to ensure the independence and impartiality of the persons
involved in making the decision. Accordingly, decisions regarding hiring,
compensation, termination, promotion, or other similar matters with respect to
any individual (such as a claims adjudicator or medical or vocational expert)
shall not be based upon the likelihood that the individual will support the
denial of benefits.






--------------------------------------------------------------------------------





12.3
Claims Appeals Upon Change in Control. Upon a Change in Control, the Appeals
Committee, as constituted immediately prior to such Change in Control, shall
continue to act as the Appeals Committee. Upon such Change in Control, the
Company may not remove any member of the Appeals Committee, but may replace
resigning members if 2/3rds of the members of the Board of Directors of the
Company and a majority of Participants and Beneficiaries with Account Balances
consent to the replacement.

The Appeals Committee shall have the exclusive authority at the appeals stage to
interpret the terms of the Plan and resolve appeals under the Claims Procedure.
Each Participating Employer shall, with respect to the Committee identified
under this Section 12.3: (i) pay its proportionate share of all reasonable
expenses and fees of the Appeals Committee, (ii) indemnify the Appeals Committee
(including individual committee members) against any costs, expenses and
liabilities including, without limitation, attorneys’ fees and expenses arising
in connection with the performance of the Appeals Committee hereunder, except
with respect to matters resulting from the Appeals Committee’s gross negligence
or willful misconduct, and (iii) supply full and timely information to the
Appeals Committee on all matters related to the Plan, any rabbi trust,
Participants, Beneficiaries and Accounts as the Appeals Committee may reasonably
require.
12.4
Legal Action.

(a)
In General. Subject to the provisions of Section 12.4(b) of the Plan, a Claimant
may not bring any legal action, including commencement of any arbitration,
relating to a claim for benefits under the Plan unless and until the Claimant
has followed the claims procedures under the Plan and exhausted his or her
administrative remedies under such claims procedures.

(b)
Deemed Exhaustion of Administrative Remedies. In the case of a Disability
Benefit Claim:

(i)
If the Committee or Appeals Committee fails to strictly adhere to all the
requirements of the claims procedures set out under Section 12.1 and 12.2 of the
Plan with respect to the Disability Benefit Claim, the Claimant is deemed to
have exhausted the administrative remedies available under the claims
procedures. Accordingly, the Claimant is entitled to pursue any available
remedies under Section 502(a) of ERISA on the basis that the Plan has failed to
provide a reasonable claims procedure that would yield a decision on the merits
of the claim. If the Claimant chooses to pursue remedies under Section 502(a) of
ERISA under such circumstances, the claim or appeal is deemed denied on review
without the exercise of discretion by an appropriate fiduciary.

(ii)
Notwithstanding Section 12.4(b)(i) of the Plan, the administrative remedies
available under the Plan with respect to a Disability Benefit Claim will not be
deemed exhausted based on de minimis violations that do not cause, and are not
likely to cause, prejudice or harm to the Claimant so long as the Committee or
Appeals Committee demonstrates that the violation was for good cause or due to
matters beyond the control of the Committee or Appeals Committee and that
violation occurred in the context of an ongoing, good faith exchange of
information between the Committee or Appeals Committee and the Claimant. This
exception is not available if the violation is part of a pattern or practice of
violations by the Plan. The Claimant may request a written explanation of the
violation from the Committee or Appeals Committee, which must provide such
explanation within 10 days, including a specific description of its bases, if
any, for asserting that the violation should not cause the administrative
remedies available under the Plan to be deemed exhausted. If a court rejects the
Claimant’s request for immediate review under Section 12.4(b)(i) of the Plan on
the basis that the Committee






--------------------------------------------------------------------------------





or Appeals Committee met the standards for the exception under this Section
12.4(b)(ii), the claim shall be considered as re-filed on appeal upon the
Committee’s or Appeals Committee’s receipt of the decision of the court. Within
a reasonable time after the receipt of the decision, the Committee or Appeals
Committee shall provide the Claimant with notice of resubmission
(c)
Legal Costs. If a Participant or Beneficiary prevails in a legal proceeding
brought under the Plan to enforce the rights of such Participant or any other
similarly situated Participant or Beneficiary, in whole or in part, the
Participating Employer shall reimburse such Participant or Beneficiary for all
legal costs, expenses, attorneys’ fees and such other liabilities incurred as a
result of such proceedings. If the legal proceeding is brought in connection
with a Change in Control, or a “change in control” as defined in a rabbi trust
described in Section 11.2 of the Plan, the Participant or Beneficiary may file a
claim directly with the trustee for reimbursement of such costs, expenses and
fees. For purposes of the preceding sentence, the amount of the claim shall be
treated as if it were an addition to the Participant’s or Beneficiary’s Account
Balance.



12.5
Discretion of Appeals Committee. All interpretations, determinations and
decisions of the Appeals Committee with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.

12.6    Arbitration.
(a)
Prior to Change in Control. Notwithstanding any other provision of the Plan and
except as prohibited under applicable law, if, prior to a Change in Control, any
claim or controversy between a Participating Employer and a Participant or
Beneficiary is not resolved through the claims procedure set forth in Article
XII, such claim shall be submitted to and resolved exclusively by expedited
binding arbitration by a single arbitrator. Arbitration shall be conducted in
accordance with the following procedures:

The complaining party shall promptly send written notice to the other party
identifying the matter in dispute and the proposed remedy. Following the giving
of such notice, the parties shall meet and attempt in good faith to resolve the
matter. In the event the parties are unable to resolve the matter within 21
days, the parties shall meet and attempt in good faith to select a single
arbitrator acceptable to both parties. If a single arbitrator is not selected by
mutual consent within ten Business Days following the giving of the written
notice of dispute, an arbitrator shall be selected from a list of nine persons
each of whom shall be an attorney who is either engaged in the active practice
of law or recognized arbitrator and who, in either event, is experienced in
serving as an arbitrator in disputes between employers and employees, which list
shall be provided by the main office of either JAMS, the American Arbitration
Association (“AAA”) or the Federal Mediation and Conciliation Service. If,
within three Business Days of the parties’ receipt of such list, the parties are
unable to agree on an arbitrator from the list, then the parties shall each
strike names alternatively from the list, with the first to strike being
determined by the flip of a coin. After each party has had four strikes, the
remaining name on the list shall be the arbitrator. If such person is unable to
serve for any reason, the parties shall repeat this process until an arbitrator
is selected.
Unless the parties agree otherwise, within 60 days of the selection of the
arbitrator, a hearing shall be conducted before such arbitrator at a time and a
place agreed upon by the parties. In the event the parties are unable to agree
upon the time or place of the arbitration, the time and





--------------------------------------------------------------------------------





place shall be designated by the arbitrator after consultation with the parties.
Within 30 days of the conclusion of the arbitration hearing, the arbitrator
shall issue an award, accompanied by a written decision explaining the basis for
the arbitrator’s award.
In any arbitration hereunder, the Participating Employer shall pay all
administrative fees of the arbitration and all fees of the arbitrator, except
that the Participant or Beneficiary may, if he/she/it wishes, pay up to one-half
of those amounts. Each party shall pay its own attorneys’ fees, costs, and
expenses, unless the arbitrator orders otherwise. The prevailing party in such
arbitration, as determined by the arbitrator, and in any enforcement or other
court proceedings, shall be entitled, to the extent permitted by law, to
reimbursement from the other party for all of the prevailing party’s costs
(including but not limited to the arbitrator’s compensation), expenses, and
attorneys’ fees. The arbitrator shall have no authority to add to or to modify
the Plan, shall apply all applicable law, and shall have no lesser and no
greater remedial authority than would a court of law resolving the same claim or
controversy. The arbitrator shall, upon an appropriate motion, dismiss any claim
without an evidentiary hearing if the party bringing the motion establishes that
it would be entitled to summary judgment if the matter had been pursued in court
litigation.
The parties shall be entitled to discovery as follows: Each party may take no
more than three depositions. The Participating Employer may depose the
Participant or Beneficiary plus two other witnesses, and the Participant or
Beneficiary may depose the Participating Employer, pursuant to Rule 30(b)(6) of
the Federal Rules of Civil Procedure, plus two other witnesses. Each party may
make such reasonable document discovery requests as are allowed in the
discretion of the arbitrator.
The decision of the arbitrator shall be final, binding, and non-appealable, and
may be enforced as a final judgment in any court of competent jurisdiction.
This arbitration provision of the Plan shall extend to claims against any
parent, subsidiary, or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, Participant, Beneficiary, or agent
of any party, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law or under the Plan.
Notwithstanding the foregoing, and unless otherwise agreed between the parties,
either party may apply to a court for provisional relief, including a temporary
restraining order or preliminary injunction, on the ground that the arbitration
award to which the applicant may be entitled may be rendered ineffectual without
provisional relief.
Any arbitration hereunder shall be conducted in accordance with the Federal
Arbitration Act: provided, however, that, in the event of any inconsistency
between the rules and procedures of the Act and the terms of the Plan, the terms
of the Plan shall prevail.
If any of the provisions of this Section 12.6(a) are determined to be unlawful
or otherwise unenforceable, in the whole part, such determination shall not
affect the validity of the remainder of this section and this section shall be
reformed to the extent necessary to carry out its provisions to the greatest
extent possible and to insure that the resolution of all conflicts between the
parties, including those arising out of statutory claims, shall be resolved by
neutral, binding arbitration. If a court should find that the provisions of this
Section 12.6(a) are not absolutely binding, then the parties intend any
arbitration decision and award to be fully admissible in evidence in any





--------------------------------------------------------------------------------





subsequent action, given great weight by any finder of fact and treated as
determinative to the maximum extent permitted by law.
The parties do not agree to arbitrate any putative class action or any other
representative action. The parties agree to arbitrate only the claims(s) of a
single Participant or Beneficiary.
(b)
Upon Change in Control. If, upon the occurrence of a Change in Control, any
dispute, controversy or claim arises between a Participant or Beneficiary and
the Participating Employer out of or relating to or concerning the provisions of
the Plan, such dispute, controversy or claim shall be finally settled by a court
of competent jurisdiction which, notwithstanding any other provision of the
Plan, shall apply a de novo standard of review to any determination made by the
Company or its Board of Directors, a Participating Employer, the Committee, or
the Appeals Committee.



2.    All other provisions of the Plan shall remain in effect.






























































[Signature Page Follows]





--------------------------------------------------------------------------------















































IN WITNESS WHEREOF, this First Amendment to the Plan is hereby adopted on this
30th day of March, 2018.


CHICO’S FAS, INC.




By: /s/ Todd E. Vogensen    


Title: EVP, Chief Financial Officer    





